Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of 16 counts of sodomy in the third degree and one count of endangering the welfare of a child, defendant argues that he was denied effective assistance of counsel. Based on the totality of the representation provided, we conclude that he received effective assistance of counsel (see generally, People v Rivera, 71 NY2d 705, 708-709). Defendant’s argument concerning the court’s charge is unpreserved and we decline to reach it in the interest of justice. Were we to deem preserved his argument concerning the sufficiency of the notice given when the search and arrest warrants were executed, we would find it lacking in merit. The purpose of the knock and announce requirement, "obviating the need for forcible entry” (People v Riddick, 45 NY2d 300, 314, revd on other grounds sub nom. Payton v New York, 445 US 573), was met here. Defendant’s sentence was neither harsh nor excessive. (Appeal from Judgment of Supreme Court, Erie County, Easier, J.—Sodomy, 3rd Degree.) Present—Denman, P. J., Pine, Balio, Fallon and Boehm, JJ.